Exhibit 10.47

 

REDBACK NETWORKS INC. 1999 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

General    This Stock Option Agreement is applicable to the stock option grant
indicated on the Notice of Stock Option Grant to which it is attached. Tax
Treatment    This option is intended to be an incentive stock option under
section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Vesting    This option becomes exercisable
in installments, as shown in the Notice of Stock Option Grant. Change in Control
  

In addition, this option becomes exercisable in full if your service as an
employee, consultant or director of the Company or a subsidiary of the Company
terminates because of death. If your service as an employee, consultant or
director of the Company (or a subsidiary of the Company) terminates because of
total and permanent disability, then the exercisable portion of this option will
be determined by adding 12 months to your actual period of service.

 

No additional shares become exercisable after your service as an employee,
consultant or director of the Company or a subsidiary of the Company has
terminated for any reason.

 

Change in Control   

In the event a Change in Control occurs (as defined in the Plan), you will have
accelerated vesting of 12 months worth of the unvested shares under this option.

 

In the event a Change in Control occurs and if within 12 months following such
Change in Control, either (A) your service with the Company is involuntarily
terminated without cause or (B) there is an involuntary reduction in the nature
and scope of your service to the Company (including a material reduction in your
employment responsibilities), all then outstanding unvested shares under this
option will vest.

Term    This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
service terminates, as described below.) Regular Termination    If your service
as an employee, consultant or director of the Company or a subsidiary of the
Company terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your service terminates for this purpose. Death    If you die as
an employee, consultant or director of the Company or a subsidiary of the
Company, then this option will expire at the close of business at Company
headquarters on the date 12 months after the date of death. Disability    If
your service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates because of your total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date six months after your termination date.

 

1



--------------------------------------------------------------------------------

     For all purposes under this Agreement, “total and permanent disability”
means that you are unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year. Leaves of Absence    For purposes
of this option, your service does not terminate when you go on a military leave,
a sick leave or another bona fide leave of absence, if the leave was approved by
the Company in writing and if continued crediting of service is required by the
terms of the leave or by applicable law. But your service terminates when the
approved leave ends, unless you immediately return to active work. Restrictions
on Exercise    The Company will not permit you to exercise this option if the
issuance of shares at that time would violate any law or regulation. Notice of
Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. The notice will be effective
when it is received by the Company. If someone else wants to exercise this
option after your death, that person must prove to the Company’s satisfaction
that he or she is entitled to do so.

 

You agree that the shares purchased upon exercise of the Option will not be
delivered to you, but will directly and immediately be sold by the Company
through a stockbroker.

Irrevocable Power of Attorney    By signing this agreement you grant the Company
an irrevocable power of attorney to effectuate, on your behalf, any sale and
transfer of the shares purchased upon exercise of the Option. This power of
attorney shall survive, to the fullest extent permitted by law, the death,
bankruptcy or any other event affecting you. Exercise Price and Withholding
Taxes    The Exercise Price, taxes and any costs due in connection with the
exercise of the Option will directly and to the full extent be withheld from the
purchase price received upon the sale of the shares, as described above.
Restrictions on Resale    By signing this Agreement, you agree not to sell any
option shares (i.e. you agree not to exercise any option) at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as you are an
employee, consultant or director of the Company or a subsidiary of the Company.
Transfer of Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights    Your option or this Agreement do not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your service at any
time, with or without cause. No Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company by giving the required
notice of exercise to the Company and paying the exercise price. No adjustments
are made for dividends or other rights.

 

2



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this option and the
exercise price per share may be adjusted pursuant to the Plan. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements   

The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

3